OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Appellant’s contention is that his right to confrontation was violated by the trial court’s allowing an unsworn seven-year-old prosecution witness to sit at a table facing the jury, and turned away from appellant (see, Coy v Iowa, 487 US 1012). This was done because the witness’ testimony was not audible and the courtroom was not equipped with a sound amplification system.
Under the circumstances presented this was error. However, the conviction must still be affirmed. Examining the remaining evidence, the sworn testimony of the 13-year-old complainant, which alone was sufficient to support a conviction (CPL 60.20; Penal Law § 130.16), was corroborated by physical evidence as well as the complainant’s report of the incident to her family. Moreover, there was some evidence in the record to contradict appellant’s alibi. Thus, there is no reasonable possibility that the error might have contributed to appellant’s conviction (People v Crimmins, 36 NY2d 230, 237).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.